 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CORNEL JACKSON,                                        Case No. 1:19-cv-01591-NONE-EPG (PC)
12                   Plaintiff,                             ORDER REQUIRING RESPONSE FROM
                                                            THE PARTIES REGARDING REQUEST
13            v.                                            FOR THE ISSUANCE OF A SUBPOENA
                                                            DUCES TECUM
14   JASON QUICK, et al.,
                                                            (ECF No. 79)
15                   Defendants.
16
17             Plaintiff Cornel Jackson is a pretrial detainee proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. On June 21, 2021, Plaintiff filed a
19   request for the issuance of a subpoena duces tecum. (ECF No. 79). He seeks to obtain video
20   recordings from court proceedings in his ongoing state criminal case in the Madera Superior
21   Court, for which he faces felony charges.1 For the reasons given below, the Court lacks
22   sufficient information to rule on the motion and will require the parties to file a response to this
23   order.
24       I.        BACKGROUND
25
               Plaintiff’s operative complaint is his second amended complaint, which alleges that
26
27   1
       The Court may take judicial notice of the court records in Plaintiff’s criminal case (MCR058736) in
     the Madera Superior Court. Fed. R. Evid. 201(b); see United States v. Wilson, 631 F.2d 118, 119 (9th
28   Cir.1980).
                                                        1
 1   prison officials have been improperly opening his legal mail, reading it, confiscating or
 2   withholding it, and turning it over to the district attorney to prejudice Plaintiff in his pending
 3   state criminal case. (ECF No. 25). Plaintiff also alleges that he has been provided insufficient
 4   legal supplies to defend himself in his criminal case. In support of his claims, Plaintiff refers to
 5   an incident in his criminal case, alleging that his defense counsel exposed misconduct by
 6   Defendants on the record at a court hearing. (Id. at 5).
 7             This Court’s screening order found that Plaintiff stated cognizable claims against (1)
 8   Defendants Quick, Alvarez, Rossette, Followell, Lopez, Ramos, Sanchez, Marley, and Purdente
 9   for violating Plaintiff’s First and Sixth Amendment rights with respect to Plaintiff’s legal
10   correspondence and for conspiracies to violate such rights and (2) Alvarez for violating
11   Plaintiff’s right of access to the courts. (ECF No. 26).
12       II.      THE CURRENT REQUEST
13
               Plaintiff’s request for a subpoena duces tecum seeks to obtain video recordings from his
14
     state criminal case in the Madera Superior Court on the dates of September 7 and 14, 2018;
15
     March 25, 2019; September 13, 2019; and December 6, 2019. (ECF No. 79, p. 2). Plaintiff
16
     states that the video records from the September 7 and 14, 2018 dates show defense counsel
17
     exposing Defendants’ misconduct and reveals a larger conspiracy by Defendants. (Id.).
18
     Although Plaintiff does not offer many specifics, he indicates that “the transcripts of the
19
     hearing” would show “that the Defendants intentionally interfer[ed] with the Plaintiff’s legal
20
     mail and turn[ed] it over to the prosecution team, who in turn used the content of defense plans
21
     and strategy to substantially prejudice his defense by the gained unfair advantage.” (Id. at 3).
22
     Plaintiff also states that “at said hearing, he filed for a faretta, and it was granted and he was
23
     certified PRO-PER.” 2 (Id. at 2).
24
               Plaintiff offers less information regarding the March 25, 2019 proceeding, saying he
25
     “will later [describe] this video more,” but states that it is “relevant in the same manner,”
26
27
     2
      It is unclear if Plaintiff is referring to the September 7 or 14 hearing, or, if he is indicating that a single
28   hearing continued over the course of both dates.
                                                            2
 1   apparently a reference to his earlier discussion concerning the September 7 and 14, 2018 dates.
 2   (Id. at 3). “Plaintiff claims he again asked the Judge for the transcripts and the motion was
 3   denied. In denying the motion the Judge affirmed that he would never give up the transcripts.
 4   He did inform the Plaintiff to request the transcripts from his appellate counsel, which the
 5   Plaintiff did.” (Id.).
 6              Plaintiff provides little information regarding the December 6, 2019 proceeding, but
 7   generally alleges that “these transcripts which were the key element to the Plaintiff[’]s defense
 8   to establish his claim, were never received.” (Id. at 4). Plaintiff says that his appellate counsel
 9   sent the transcripts to him but they “were not received” and accuses Defendants of
10   “confiscat[ing] the EX PARTE / confidential transcripts to prevent their unlawful actions from
11   surfacing.” (Id. at 4-5). However, Plaintiff states that, “a couple of months ago, [he] finally
12   received the transcripts in question . . . and the Plaintiff immediately noticed that the transcripts
13   of the hearings above-listed were edited,” including the parts where “Plaintiff’s defense
14   counsel[’]s testimony expos[ed] the Defendants[’] unlawful acts.” (Id. at 5). He claims that
15   “these videos of exculpatory evidence cannot be obtained, because they can only be obtained
16   by the Plaintiff[’]s request due to the information being apart of the Plaintiff[’]s pending
17   criminal case and those hearings were ex parte and needs the Plaintiff’s consent to waive
18   privilege.” (Id. at 6).
19       III.      LEGAL STANDARDS
20
                Under Federal Rule of Civil Procedure 45, a subpoena may direct a non-party to an
21
     action to produce documents or other tangible objects for inspection. However, subpoenas are
22
     subject to limitations. Notably, the court where compliance with the subpoena would be
23
     required must enforce the duty of the issuing party to take reasonable steps to avoid imposing
24
     undue burden or expense on a person subject to the subpoena. Fed. R. Civ. P. 45(d).
25
                In the scheduling order, the Court also imposed the following requirements for Plaintiff
26
     to obtain a subpoena duces tecum:
27
                If Plaintiff seeks documents from someone who is not a party in this case,
28              Plaintiff must file a request for the issuance of a subpoena duces tecum with the

                                                        3
              Court. In any request for a subpoena, Plaintiff must: (1) identify the documents
 1            sought and from whom; (2) explain why the documents are relevant to the
              claims in this case; and (3) make a showing in the request that the records are
 2            only obtainable through a third party.
 3   (ECF No. 76, p. 4).
 4            Moreover, “[t]he Federal Rules of Civil Procedure were not intended to burden a non-
 5   party with a duty to suffer excessive or unusual expenses in order to comply with
 6   a subpoena duces tecum.” Flournoy v. Maness, No. 2:11-cv-2844-KJM-EFBP, 2016 WL
 7   6493970, at *2 (E.D. Cal. Nov. 2, 2016) (quoting Badman v. Stark, 139 F.R.D. 601, 605 (M.D.
 8   Pa. 1991)). A court may, in certain instances, shift the cost of complying with a subpoena from
 9   the nonparty to the requesting party. Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th
10   Cir. 2013). Further, some courts refuse to issue subpoenas until a party shows proof that he has
11   made arrangements to pay for the costs of production. See Hawkinson v. Montoya, No. CIV.A.
12   04-CV-01271EW, 2006 WL 1215397, at *2 (D. Colo. May 4, 2006) (“I will not order the Clerk
13   of the Court to issue a subpoena commanding the production of documents from a third party
14   until the plaintiff provides proof that he has made arrangements for the payment of any costs
15   associated with the preparation or copying of those documents, or obtained the agreement of
16   the third party to waive the payment of those costs.”).
17      IV.      ANALYSIS
18            The Court currently lacks sufficient information to rule on Plaintiff’s request. Plaintiff’s
19   request is highly unusual because he is requesting that this Court issue a subpoena to another
20   court, with an active case involving Plaintiff, so that he may obtain video records from his
21   ongoing state court criminal case.
22            It is unclear why Plaintiff cannot obtain these records directly from the state court. See
23   Gibson v. Beer, No. CV-F-03-5445-OWW-DLB P, 2008 WL 4057597, at *1 (E.D. Cal. Aug.
24   29, 2008) (noting that subpoena duces tecum was unnecessary where Plaintiff could request
25   court records from the court clerk). While Plaintiff’s request generally asserts that Defendants
26   and the state court have interfered with him receiving transcripts of the proceedings he now
27   requests video records for, Plaintiff’s request does not provide specific factual allegations to
28

                                                       4
 1   show that this is correct nor does he attach any exhibits to his request that would support his
 2   allegations, e.g., a state court order denying his request for hearing transcripts.3
 3            Moreover, the docket from Plaintiff’s criminal reveals that Plaintiff has had recent court
 4   hearings, including on April 28, 2021, May 13, 2021, and July 8, 2021. To the extent Plaintiff
 5   is legally entitled to these transcripts, it is not clear why Plaintiff cannot request them directly
 6   from the Court. While Plaintiff indicates that he cannot obtain the video records because the
 7   proceedings are ex parte and he needs to consent to their release, the Court fails to understand
 8   why Plaintiff does not provide his consent to obtain the video records. (ECF No. 79, p. 6).
 9            It is also possible that Plaintiff cannot obtain the transcripts in his case because he is not
10   entitled to them for some legal reason related to his case. If this is the case, the Court needs to
11   understand that legal basis, and consider the general deference to state courts in reference to
12   their own pending matters. See Mungo v. First Preston Mgmt., Inc., No. CV 2006-3120 ENV
13   MDG, 2006 WL 2570978, at *1 (E.D.N.Y. Sept. 5, 2006) (“[A]s a matter of comity, federal
14   courts should defer to state courts in determining whether to unseal state criminal records.”); cf.
15   Younger v. Harris, 401 U.S. 37, 43, (1971) (“Since the beginning of this country’s history
16   Congress has, subject to few exceptions, manifested a desire to permit state courts to try state
17   cases free from interference by federal courts.”). It is also possible that the Court could stay the
18   request until the criminal case is concluded to avoid any conflict between the two.
19       V.       CONCLUSIONS AND ORDER
20            Because the Court lacks sufficient information to rule on Plaintiff’s request and will
21   require additional filings from each party, IT IS ORDERED as follows:
22            1. No later than July 30, 3021, Plaintiff and Defendants shall each file a response to
23                this order, specifically providing any additional information they have as to whether
24                the state court or Defendants have prevented or would prevent Plaintiff from
25                receiving transcripts or video records of the hearings identified in Plaintiff’s request
26                for the issuance of a subpoena duces tecum.
27
     3
       This Court’s brief review of the state court docket did not find any orders denying access to records of
28   the video hearings at issue.
                                                         5
 1        2. Each party shall attach to their respective response any documents that they can
 2              reasonably obtain, e.g. state court orders, indicating that Plaintiff has been denied or
 3              would be denied access to the records he seeks should he request them directly from
 4              the state court.
 5        3. Should Plaintiff fail to comply with this order, he is warned that his request for
 6              issuance of a subpoena duces tecum (ECF No. 79) will be denied.
 7
     IT IS SO ORDERED.
 8
 9
       Dated:      July 9, 2021                                /s/
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     6
